DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/27/2022 have been entered. Claims 1, 2, 4-5, and 7-45 remain pending in the application. 
Response to Arguments
	On pages 12-13 of the remarks filed on 04/27/2022, applicant argues regarding the drawing objection set forth in the previous office action dated 12/27/2021. Applicants arguments, in combination with the amendments to the specification, are persuasive and the drawing objection is withdrawn. 
	The amendments to the claims overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action. Applicants argument on page 14 with respect to the rejection of claim 42 under 35 USC 112(b) have been considered and are persuasive. Therefore, the rejection is withdrawn.
REASONS FOR ALLOWANCE
Claims 1, 2, 4-5, and 7-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a surgical instrument having a locking unit wherein when the locking unit is away from at least any one of the first body part or the second body part, the locking device is in an unlocking state in which the movement of the second body part in the one direction with respect to the first body part and at least any one of the pitch motion or the yaw motion of the manipulation part are possible, in combination with the remaining limitations of the claim. The closest prior art is Isbell (US 2010/0041945) which discloses the limitations of claim 1 but is silent regarding an unlocking state wherein the locking unit is away from at least any one of the first body part or the second body part because in the device of Isbell is in contact with the first and second body part in both the locking and unlocking state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771